DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1,3,7,11, -18,20,  and 28-30 are allowed.
	As to claim 1, prior art fails to teach and or suggest wherein the qubit frequency changes comprise uncontrolled shifts in frequency and ii) to determine the compensation pulse the frequency controller is configured to: initially measure a shift in qubit frequency during a measurement operation; apply an initial compensation pulse to the qubit and measure a shift in qubit frequency during a measurement operation; divide a time period corresponding to a duration of the measurement operation into a plurality of time steps; and sequentially vary the initial compensation pulse at each of the plurality of time steps and measure a shift in frequency during a compensation measurement operation using the varied initial compensation pulse until a resulting measured shift in qubit frequency during the measurement operation is lower than a predetermined acceptable shift in conjunction with claim 1.
As to claim 11 prior art fails to teach and suggest : a qubit that operates at a qubit frequency, wherein the qubit comprises a plurality of qubit levels, the plurality of qubit levels comprising two computational qubit levels and one or more non-computational qubit levels that are each higher than the computational qubit levels; and a frequency controller that is configured to control the qubit frequency during a qubit measurement operation, the frequency controller further being configured to: determine a 
As to claim 18 prior art fails to teach or suggest wherein i) the qubit frequency changes comprise uncontrolled shifts in frequency and ii) determining the compensation pulse comprises: initially measuring a shift in qubit frequency during a measurement operation; applying an initial compensation pulse to the qubit and measuring a shift in qubit frequency during a measurement operation Application No. : 16/468,150Page: 6of12dividing a time period corresponding to a duration of the measurement operation into a plurality of time steps; and sequentially varying the initial compensation pulse at each of the plurality of time steps and measuring a shift in frequency during a compensation measurement operation using the varied initial compensation pulse until a resulting measured shift in qubit frequency during the measurement operation is lower than a predetermined acceptable shift; in conjunction with the other elements of claim 18
As  to claim 28 Prior art fails to teach and or suggest for measuring the state of a qubit, wherein the qubit comprises a plurality of qubit levels, the plurality of qubit levels comprising two computational qubit levels and one or more non-computational qubit levels that are each higher than the computational qubit levels, the method comprising: determining a compensation pulse that when applied to the qubit, counteracts qubit frequency changes during a qubit measurement operation, wherein i) the qubit frequency changes comprise uncontrolled transitions to non-computational qubit levels and ii) determining the compensation pulse- comprises iteratively 
As to claim 30,for measuring the state of a qubit, wherein the qubit comprises a plurality of qubit levels, the plurality of qubit levels comprising two computational qubit levels and one or more non-computational qubit levels that are each higher than the computational qubit levels, the method comprising: determining a compensation pulse that when applied to the qubit, counteracts qubit frequency changes during a qubit measurement operation, wherein i) the qubit frequency changes comprise uncontrolled transitions to non-computational qubit levels in conjunction with the other elements of claim 30.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896